UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 000-53116 GO EZ CORPORATION (Exact name of Registrant as specified in its charter) Delaware 47-2488761 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6782 Collins Avenue, Miami Beach, FL 33141 (Address of Principal Executive Offices) (650) 283-2907 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨. The Company does not have a corporate Website. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date: August 12th – 1,630,080 shares of common stock. FORWARD-LOOKING STATEMENTS In this Quarterly Report on Form 10-Q, references to “Go Ez,” the “Company,” “we,” “us,” “our” and words of similar import refer to Go Ez Corporation, unless the context requires otherwise. This Quarterly Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). In some cases, you can identify forward-looking statements by the following words: “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “ongoing,” “plan,” “potential,” “predict,” “project,” “should,” “will,” “would,” or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. Forward-looking statements are not a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by, which such performance or results will be achieved. Forward-looking statements are based on information available at the time the statements are made and involve known and unknown risks, uncertainties and other factors that may cause our results, levels of activity, performance or achievements to be materially different from the information expressed or implied by the forward-looking statements in this report. These factors include, among others: · our ability to raise capital; · our ability to identify suitable acquisition targets; · our ability to successfully execute acquisitions on favorable terms; · declines in general economic conditions in the markets where we may compete; · unknown environmental liabilities associated with any companies we may acquire; and · significant competition in the markets where we may operate. You should read any other cautionary statements made in this Quarterly Report as being applicable to all related forward-looking statements wherever they appear in this Quarterly Report. We cannot assure you that the forward-looking statements in this Quarterly Report will prove to be accurate and therefore prospective investors are encouraged not to place undue reliance on forward-looking statements. You should read this Quarterly Report completely. Other than as required by law, we undertake no obligation to update or revise these forward-looking statements, even though our situation may change in the future. 2 JUMPSTART OUR BUSINESS STARTUPS ACT DISCLOSURE We qualify as an “emerging growth company,” as defined in Section 2(a)(19) of the Securities Act, by the Jumpstart Our Business Startups Act (the “JOBS Act”). An issuer qualifies as an “emerging growth company” if it has total annual gross revenues of less than $1.0 billion during its most recently completed fiscal year, and will continue to be deemed an emerging growth company until the earliest of: · the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1.0 billion or more; · the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement; · the date on which the issuer has, during the previous three-year period, issued more than $1.0 billion in non-convertible debt; or · the date on which the issuer is deemed to be a “large accelerated filer,” as defined in Section 240.12b-2 of the Securities Exchange Act of 1934 (the “Exchange Act”). As an emerging growth company, we are exempt from various reporting requirements. Specifically, we are exempt from the following provisions: · Section 404(b) of the Sarbanes-Oxley Act of 2002, which requires evaluations and reporting related to an issuer’s internal controls; · Section 14A(a) of the Exchange Act, which requires an issuer to seek shareholder approval of the compensation of its executives not less frequently than once every three years; and · Section 14A(b) of the Exchange Act, which requires an issuer to seek shareholder approval of its so-called “golden parachute” compensation, or compensation upon termination of an employee’s employment. Under the JOBS Act, emerging growth companies may delay adopting new or revised accounting standards that have different effective dates for public and private companies until such time as those standards apply to private companies. We have elected to use the extended transition period for complying with these new or revised accounting standards. Since we will not be required to comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for other public companies, our financial statements may not be comparable to the financial statements of companies that comply with public company effective dates. If we were to elect to comply with these public company effective dates, such election would be irrevocable pursuant to Section 107 of the JOBS Act. 3 PART I Item 1. Financial Statements The Financial Statements of the Registrant required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Registrant. GO EZ CORPORATION UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2015 4 GO EZ CORPORATION CONTENTS PAGE CondensedConsolidated Balance Sheets, June 30, 2015 (unaudited)and December 31, 2014 6 CondensedUnaudited Consolidated Statements of Operations,for the three months and six months ended June 30, 2015 and June 30, 2014 7 CondensedUnaudited Consolidated Statements of Cash Flows,for the six months ended June 30, 2015 and June 30, 2014 8 Notes to Consolidated Unaudited Financial Statements 9 5 GO EZ CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2015 (unaudited) December 31, 2014 (Audited) CURRENT ASSETS: Cash $ 4,328 $ 15,394 Accounts receivables 41,275 - Other receivable, net 2,763 - Inventory 22,830 - Prepaid expense 73,930 106 Total Current Assets 145,126 15,500 Property and equipment, net 14,158 10,474 Total Assets $ 159,284 $ 25,974 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ 66,987 $ 18,800 Advances from related party 19,672 1,600 Accrued expenses 27,486 - Derivative liability 216,223 268,403 Payroll liabilities - 4,503 Accrued tax - 4,067 Note payable-related party 72,807 - Debt – related party 6,599 - Total Current Liabilities 409,774 297,373 STOCKHOLDERS’ EQUITY (DEFICIT): Preferred stock, $.0001 par value 100,000,000 shares authorized, 171 shares issued and outstanding - - Common stock, $.0001 par value, 800,000,000 shares authorized, 1,630,080 and 1,368,200 shares issued and outstanding at 2015 and 2014, respectively 163 151 Capital in excess of par value 261,844,527 21,316,377 Accumulated deficit (262,108,838 ) (21,593,649 ) Non-controlling interest 13,658 5,722 Total Stockholders’ Equity (Deficit) (250,490 ) (271,399 ) Total Liabilities and Stockholders' Equity (Deficit) $ 159,284 $ 25,974 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 GO EZ CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, 2015 2014 2015 2014 REVENUES $ 77,363 $ - $ 136,328 $ - Cost of goods sold 24,284 - 56,038 - GROSS PROFIT 53,079 - 80,290 - EXPENSES General & administrative 81,159 45,909 151,348 46,048 Depreciation expenses 763 - 1,411 - Bank service charge 148 368 283 368 Compensation expense 458,250 - 477,000 - Payroll expenses - - 239 - Non-cash contributed services - 7,500 - 20,150 Total Expenses 540,320 53,777 630,281 66,566 LOSS BEFORE OTHER INCOME (EXPENSE) (487,241 ) (53,777 ) (549,992 ) (66,566 ) OTHER INCOME (EXPENSE): Gain on derivative liability 42,742 - 52,180 - Gain of forgiveness of debt - 75,971 - 75,971 Loss on acquisition - - (240,007,725 ) - Interest expense (472 ) - (782 ) (2,550 ) Finance charge 1,364 - (153 ) - Other income - - 21 - Total Other Income (Expense) 43,634 75,971 (239,956,459 ) 73,421 LOSS BEFORE INCOME TAXES (443,607 ) 22,561 (240,506,451 ) - TAX EXPENSE (800 ) - (800 ) - NET LOSS $ (444,407 ) $ 22,561 $ (240,507,251 ) $ 6,855 Gain applicable to non-controlling interest in Federal Technology Agency, Inc. (11,369 ) - (7,936 ) - NET INCOME (LOSS) $ (455,776 ) $ 22,561 $ (240,515,187 ) $ 6,855 BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.29 ) $ .02 $ (155.78 ) $ .01 Weighted-Average Common Shares Outstanding, -Basic and Diluted 1,586,592 1,049,519 1,543,972 710,741 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 GO EZ CORPORATION UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six Months Ended June 30, 2015 2014 Cash Flows From Operating Activities: Net Loss $ (240,507,251 ) $ 6,855 Adjustments to reconcile net loss to net cash: Depreciation expense 1,411 - (Gain) Loss on asset acquisition 240,007,725 - Issuance of common stock for services 447,000 - Related party contributed services 7,500 - (Gain) Loss on derivative valuation (52,180 ) - Related party contributed liabilities 662 - Non-cash contributed services - 20,150 Non-cash expenses – capital contribution - 8,537 Non-cash forgiveness of debt - (75,971 ) Decrease (increase) in operating assets Accounts receivable (38,966 ) - Other receivables (2,763 ) - Inventory (9,998 ) - Pre-paid & other assets (824 ) - Increase (decrease) in operating liabilities Accounts payable 48,182 (40,301 ) Account payables - related party - 77,180 Accrued interest - related party - 2,550 Accrued expenses 17,318 - Related party payables 19,672 - Advanced debt 6,599 - Net Cash (Used) by Operating Activities (55,913 ) (1,000 ) Cash Flows From Investing Activities: Purchase of fixed assets (5,049 ) - Cash acquired in CMB asset acquisition 2,134 - Net Cash (Used) by Investing Activities (2,960 ) - Cash Flows from Financing Activities: Proceeds from short term debenture – related party 47,807 - Issuance of common stock for cash - 1,000 Net Cash Provided by Financing Activities 47,807 1,000 Net Increase (Decrease) in Cash (11,066 ) - Cash at Beginning of Period 15,394 - Cash at End of Period $ 4,328 $ - Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ - $ - Income taxes $ - $ - Supplemental Disclosures of Non-Cash Transactions Common stock issued for prepaid services $ 73,000 $ - Contributed payments on behalf of company $ - $ 152,097 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 8 GO EZ CORPORATION NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – Summary Of Significant Accounting Policies Organization – Go Ez Corporation (“the Company”) was incorporated on October 24, 1979 as E.R.C. Energy Recovery Corporation in the State of Delaware for the purpose of providing accounting, personnel recruiting and general business consulting. Currently, the Company provides technology devices, accessories and internet services in the United States of America. The products are sold through online and offline retailors, wholesale distributors. Internet technology services include full unit testing, framework design, development, implementation, and testing to internet services companies. The Company has wholly-owned subsidiaries in Miami, Florida, USA. The Company changed its name to Go Ez Corporation on May 7, 2014. Condensed Consolidated Financial Statements - The accompanying financial statements have been prepared by the Company without audit. In the opinionof management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2015 and 2014 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s June 30, 2014 audited financial statements. The results of operations for the three months ended June 30, 2015 and 2014 are not necessarily indicative of the operating results for the full year. Principles of Consolidation - The consolidated financial statements for June 30, 2015 do not include the accounts of Evotech Capital S.A., the largest shareholder of the Company. Evotech is the investor acquiring 73% voting equity of the company, which is recognized as a change of control. The sale of common stocks was recorded at cost. The consolidated financial statements for June 30, 2015 include the accounts of Go Ez Corporation, Federal Technology Agency, Inc.(“FTA”), of which Go Ez Corporation owns 70%, and Glophone International Inc., a wholly-owned subsidiary of Go Ez Corporation. All significant intercompany balances and transactions have been eliminated. Accounting Estimates- The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimated by management. Reclassification - The financial statements for periods prior to June 30, 2015 have been reclassified to conform to the headings and classifications used in the June 30, 2015 financial statements. NOTE 2 –Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles in the United States of America, which contemplate continuation of the Company as a going concern. However, the Company has incurred losses since inception and currently has no on-going operations. Further, the Company has current liabilities in excess of current assets. These factors raise substantial doubt about the ability of the Company to continue as a going concern. In this regard, management is proposing to raise any necessary additional funds not provided by operations through loans or through additional sales of its common stock. There is no assurance that the Company will be successful in raising this additional capital or in achieving profitable operations. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. 9 NOTE 3 – Cash and Cash Equivalents For the purpose of the financial statements cash equivalents include all highly liquid investments with maturity of three months or less. As of June 30, 2015 and December 31, 2014, the Company has recorded cash of $4,328 and $15,394, respectively. NOTE 4 – Receivables Receivables consist principally of amounts due from customer credit card transactions. We had $41,275 and $0 receivables as of June 30, 2015 and December 31, 2014. NOTE 5 – Merchandise Inventories Merchandise inventories are recorded using first-in-first-out. In-bound freight-related costs from our vendors are included as part of the net cost of merchandise inventories. Other costs associated with acquiring, storing and transporting merchandise inventories to our retail stores are expensed as incurred and included in cost of goods sold. Our inventory valuation reflects adjustments for anticipated physical inventory losses (e.g., theft) that have occurred since the last physical inventory. Physical inventory counts are taken on a regular basis to ensure that the inventory reported in our consolidated financial statements is properly stated. The Company had $22,830 worth of merchandise inventories as of June 30, 2015. NOTE 6 – Furniture And Equipment Property and equipment are recorded at cost. We compute depreciation using the straight-line method over the estimated useful lives of the assets. Furniture and equipment consists of the following as of June 30, 2015 and December 31, 2014: 2015 2014 Furniture and Equipment $ 16,369 $ 11,218 Less: Accumulated Depreciation (2,211 ) (745 ) Net Property and Equipment $ 14,157 $ 10,474 NOTE 7 – Liabilities Accounts payables primarily consists of payables to customers who purchase phone top-up minutes from us. We usually pay off within one or two days of the transactions. Accrued expenses primarily consist of accrued compensation to Company officer/director. 10 NOTE 8 – Notes and Debt On January 20, 2015, the Company entered into an Asset Purchase Agreement with Roger Ng, the owner of all of the issued and outstanding shares of capital stock of FTA and completed its acquisition of FTA through its issuance of sixty shares of the Company’s Preferred Series B stock, and a twenty-five thousand dollar ($25,000) Promissory Note. Said Promissory Note carries 0% interest and matures one year from the date of the closing of this Transaction. FTA issued a series debt to Company officers/directors for their cash contributions to the Company. On February 2, 2015, FTA issued debt with principle amount of $1,000, at 6% interest rate, maturing in one year to Roger Ng for cash advances. On February 18, 2015, FTA issued debt with principle amount of $1,200, at 6% interest rate, maturing in one year to Benedict Chen for cash advances. On March 9, 2015, FTA issued debt with principle amount of $400, at 6% interest rate, maturing in one year to Benedict Chen for cash advances. On March 20, 2015, FTA issued debt with principle amount of $1,000, at 6% interest rate, maturing in one year to Benedict Chen for cash advances. On March 24, 2015, FTA issued debt with principle amount of $1000, at 6% interest rate, maturing in one year to Benedict Chen for cash advances. On March 31, 2015, FTA issued debt with principle amount of $999, at 6% interest rate, maturing in one year to Abraham Cinta for cash advances. On June 24, 2015, FTA issued debt with principle amount of $1000, at 6% interest rate, maturing in one year to Benedict Chen for cash advances NOTE 9 – Revenue Recognition The Company generates revenue principally from the sale of electronic products accessories, including mobile phones, selfie-sticks and smart watches and providing of internet services. The Company sells its products through retail, wholesale and online store. We recognize revenue when the sales price is fixed or determinable, collection is reasonably assured and the customer takes possession of the merchandise, or in the case of services, the service has been provided. Revenue is recognized for store sales when the customer receives and pays for the merchandise. For online sales, we defer revenue and the related product costs for shipments that are in-transit to the customer and recognize revenue at the time the customer receives the product. Online customers typically receive goods within a few days of shipment. Revenue from merchandise sales and services is reported net of sales returns. We recognized revenue of $136,328 and $0 during the six month period ended June 30, 2015 and 2014, respectively. NOTE 10 – Cost of Goods Sold Cost of goods sold consists primarily of costs related to products sold to customers. It includes manufacturing costs and shipping costs. Cost of goods sold for the six month period ended June 30, 2015 and 2014 is $56,038 and $0, respectively. NOTE 11 –General and Administrative Expenses General and administrative expenses consist of sales related cost, which include postage and delivery, as well as the costs of professional services, office supplies and other administrative expenses. We expect our general and administrative expense to increase in absolute dollars due to the anticipated growth of our business and related infrastructure as well as accounting, insurance, investor relations and other costs related to being a public company. The Company recorded $152,687 and $46,048 general and administrative expenses for the six month period ended June 30, 2015 and 2014, respectively. 11 NOTE 12 – Fair Value of Financial Instruments Fair Value of Financial Instruments, requires disclosure of the fair value information, whether or not recognized in the balance sheet, where it is practicable to estimate that value. As of June 30, 2014, the balances reported for cash, prepaid expenses, accounts payable, accrued expenses, derivative liability, and notes payable approximate the fair value because of their short maturities. We adopted ASC Topic 820 (originally issued as SFAS 157, “Fair Value Measurements”) for financial instruments measured as fair value on a recurring basis. ASC Topic 820 defines fair value, established a framework for measuring fair value in accordance with accounting principles generally accepted in the United States and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 established a three-tier fair value hierarchy which prioritizes the inputs used in measuring fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). These tiers include: · Level 1, defined as observable inputs such as quoted prices for identical instruments in active markets; · Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable such as quoted prices for similar instruments in active markets or quoted prices for identical or similar instruments in markets that are not active; and · Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions, such as valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable. We measure certain financial instruments at fair value on a recurring basis. Assets and liabilities measured at fair value on a recurring basis are as follows at June 30, 2015: Fair Value of Financial Instruments Total (Level 1) (Level 2) (Level 3) Assets $ - $ - $ - $ - Total assets measured at fair value $ - $ - $ - $ - Liabilities Derivative Liability $ 216,223 $ - $ - $ 216,223 Total liabilities measured at fair value $ 216,223 $ - $ - $ 216,223 For purpose of determining the fair market value of the derivative liability for the warrants,the Company used Black Scholes option valuation model. The significant assumptions used in the Black Scholes valuation of the derivative are as follows: Risk free interest rate 0.46 % Stock volatility factor 37.06 % Months to Maturity 18 Months Expected dividend yield None 12 b. For recurring fair value measurements categorized within Level 3 of the fair value hierarchy, a reconciliation from the opening balances to the closing balances, disclosing separately changes during the period attributable to the following: Total gains or losses for the period recognized in earnings, and the line item(s) in the income statement in which those gains or losses are recognized.: Beginning balance as of January 1, 2014 $ 268,403 Fair value of derivative liabilities issued 0 Net Loss/Gain on change in derivative liability (52,180 ) Ending balance as of June 30, 2015 $ 216,223 NOTE 13 – Related Party Transactions Management Compensation – During the periods ended June 30, 2015 and 2014, the Company did not pay any compensation to its officers and directors. We had accrued compensation of $22,500 at June 30, 2015. Office Space– The Company has not had a need to rent office space. we are currently using our retail stores as our offices and as a mailing address for the Company. Advances from Related Party –Shareholders of the Company or entities related to them have paid expenses on behalf of the Company. Forthe six month periods ended June 30, 2015 these payments amounted to $72,478,947. The Company has accounted for any such payments as advances payable to related party. At June 30, 2015 and December 31, 2014 a balance of $99,077 and $1,600, respectively, owed to the related parties. NOTE 14 – Loss per Share The following data show the amounts used in computing loss per share for the periods presented: For the Three Months Ended June 30, 2015 For the Three Months Ended June 30, 2014 For the Six Months Ended June 30, 2015 For the Six Months Ended June 30, 2014 Loss available to common shareholders (numerator) $ (455,776 ) $ 22,561 $ (240,515,187 ) $ 6,855 Weighted average number of common shares outstanding used in loss per share for the period (denominator) 1,586,592 1,049,519 1,543,972 710,741 LOSS PER COMMON SHARE $ (0.29 ) $ 0.02 $ (155.78 ) $ (0.01 ) Dilutive loss per share was not presented; as the Company had no common equivalent shares for all periods presented that would affect the computation of diluted loss per share. NOTE 15 – Commitments and Contingencies Contingencies -The Company has not been active for several years. Management believes that there are no unrecorded valid outstanding liabilities from prior operations. If a creditor were to come forward and claim a liability, the Company has committed to contest the claim to the fullest extent of the law. Due to various statutes of limitations and because of the likelihood that such an old liability would not still be valid; no amount has been accrued in these financial statements for any such contingencies. NOTE 16 – Capital Stock Amendment of Security Registration On April 22, 2015, we filed an amendment to Form S-1 Registration Statement, previously filed on February 12, 2015. This Amendment is not effective yet. 13 Securities Registered for Issuance Under Equity Compensation Plans On April 23, 2015, we filed Form S-8 with the SEC under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement registered 200,000 shares of Common Stock, par value $0.0001 per share, to be issued under the Go Ez Corporation 2015 Equity Incentive Plan. Proposed maximum offering price per share is at $4.00. This registration is effective immediately. Capital Stock Designations – The Board of Directors have approved designations and rights for the Company’s capital stock as follows: Series E Preferred Stock – 10,000 Shares, convertible after thirty days based on a formula, no dividend rights, no voting rights, no liquidation preference. Company has no call redemption rights. NOTE 17 – Other Income (Expense) We incurred a loss on asset purchase of Cellular Miami Beach of $240,007,725 for June 30, 2015.This is a result of 60 preferred shares and $25,000 note payable issued and payable to the seller. the preferred shares have no fair value, but are convertible into common stock at a ratio of 1 preferred share to 1,000,000 common shares. At the stock price of $4.00 at the time of the acquisition, this represents a total of $240,025,000. As $17,275 in assets were acquired, this resulted in the $240,007,725 loss. NOTE 18 – Subsidiary Acquisition of Cellular of Miami Beach, Inc. On January 20, 2015, FTA entered into an Asset Purchase Agreement with Roger Ng, the owner of all of the issued and outstanding shares of capital stock of the Seller and completed its acquisition of the Seller through its issuance of sixty shares of the Company’s Preferred Series B stocks, and twenty-five thousand dollars’ worth of ($25,000) Promissory Note. Said Promissory Note will not carry any interest and matures one year from the date of the closing of this Transaction. The entry into the Asset Purchase Agreement was approved by Unanimous Written Consent of the Board of Directors of the Company without a meeting on January 19, 2015. In accordance with the terms of the Agreement, the Seller shall validly and effectively grant, sell, convey, assign, transfer and deliver to FTA, upon and subject to the terms and conditions of this Agreement, all of the Seller’s right, title and interest in and to (i) the business as a going concern, and (ii) certain of the Seller’s assets set forth in the Agreement, properties and rights constituting the business or used in the business, which are described in this Agreement, free and clear of all liens, pledges, security interests, charges, claims, restrictions and encumbrances of any nature whatsoever, and (iii) all of the Seller’s rights, title and interest in the name “Cellular of Miami Beach, Inc.,” or any derivative thereof. Incorporation Of Subsidiary On February 2, 2015, we incorporated a wholly-owned subsidiary with name of Glophone International in the State of Florida, USA. Mr. Abraham Dominguez Cinta is appointed as the Director and President of the Subsidiary. Mr. Eduardo Paz is appointed as the Secretary of the Subsidiary. NOTE 19 – Subsequent Events The Company has evaluated subsequent events from the balance sheet date through the date the financial statements were issued, and determined there are no events to disclose, except as follows: Loan from Related Party – on July 30, 2015 the Company received a loan, in the amount of $22,000 from a related entity in consideration for expenses and advances made on behalf of the Company. The loan provides for interest at 6% per year and is due on July 30, 2016. 14 Item 2. Management’s Discussions and Analysis of Financial Condition and Results of Operations. Forward looking Statements Statements made in this Quarterly Report which are not purely historical are forward looking statements with respect to the goals, plan objectives, intentions, expectations, financial condition, results of operations, future performance of our business, including, without limitation, (i) our ability to raise capital, and (ii) statements preceded by, followed by or that include the words “may,” “would,” “could,” “should,” “expects,” “projects,” “anticipates,” “believes,” “estimates,” “plans,” “intends,” “targets” or similar expressions. Forward looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which we may conduct business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our current or potential business and related matters. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward looking statements speak only as of the date they are made. We do not undertake, and specifically disclaim, any obligation to update any forward looking statements to reflect events or circumstances occurring after the date of such statements. Overview We are a provider of technology devices, accessories and internet services. We offer competitive products and services at unbeatable price to customers, small business owners who visit our stores, engage with CyberCoders, Inc. a subsidiary of On Assignment Inc., a leading global provider of in-demand, skilled professionals that match the Company with clients in need of our internet technology services. We have retail and online operations in the U.S. We have realized our revenue and earnings in the fiscal first quarter of year 2015. Consumer confidence, product life-cycle and competitive retail environment directly impact our performance. As a result of these factors, predicting our future revenue and earnings is difficult. Plan of Operation Our plan of operation for the next 12 months is to: (i) improve operations of existing sale channels; (ii) work with vendor partners to bring innovative products to customers (iii) increase our sales force to reach high and stable sales throughout the year; (iv) sign long term, distribution/services agreements with customers to secure a constant stream of revenues andactively look for target companies which we are interested in acquiring and provide funding for such acquisition for future expansion. Results of Operations Six Months Ended June 30, 2015 Compared to Six Months Ended June 30, 2014 During the six months ended June 30, 2015, and 2014, we had revenues of $136,328 and $0, respectively. General and Administrative expenses were $152,687 and $46,048 for the six months ended June 30, 2015, and 2014, respectively. We had non-cash contributed services of $0 and $20,150 with an interest expense of $783 and $2,550 for the six months ended June 30, 2015 and 2014. We had a net loss before income taxes of $240,507,251 and a net gain of $6,855 for the six months ended June 30, 2015 and 2014 respectively. All of our activities have been attributable to keeping our Company current in the State of Delaware and with the Securities and Exchange Commission. 15 Liquidity and Capital Resources We closely manage our liquidity and capital resources. Our liquidity requirements depend on key variables, including level of funding required to support our operation and business expansion, the performance of our business, working capital management, capital expenditures, credit facilities and short-term borrowing arrangements. Capital expenditures and working capitals are a component of our cash flow, which we can adjust in response to changes in our business environment. Working capital, the excess of current assets over current liabilities, was ($264,648) at June 30, 2015, a decrease from ($281,873) at December 31, 2014. Sources of liquidity Funds generated by operating activities, investing activities, available cash and cash equivalents are our most significant sources of liquidity. We believe our sources of liquidity will be sufficient to sustain operations and to finance anticipated capital investments and strategic initiatives. However, in the event our liquidity is insufficient, we may be required to limit our spending. There can be no assurance that we will continue to generate cash flows at or above current levels or that we will be able to maintain our ability to borrow under our existing credit facilities or obtain additional financing, if necessary, on favorable terms. Capital Expenditures Our capital expenditures typically include investments in our stores, distribution capabilities and information technology enhancements. During fiscal first quarter 2015, we invested $5,094 in property and equipment, primarily related to upgrading our retail technology systems and capabilities and store-related items. Debt We have $25,000 principal amount of promissory notes due January 20, 2016, at 6% interest rate per annum, debt for $1,000 at 6% interest rate due February 2nd 2016, $1,200, at 6% interest rate due February 18th 2016, $400 and $1,000 at 6% interest rate, due March 9th and 20th of 2016 respectively and $1,000 and $999 at 6% interest rate due March 24th and 31st of 2016 respectively. On June 24, 2015 we received $1,000 due on June 24 2016 at an interest rate of 6%, Refer to Note 8, of the Notes to Consolidated Financial Statements of this report. Pursuant to the acquisition of Federal Technology Agency, Inc. and more fully discussed above in “Securities Authorized in Connection with Acquisitions”, Roger Ng was transmitted a one (1) common stock purchase warrant to purchase up to an aggregate of 10% of the GEZC’s outstanding common stock however such execution shall not result in Mr. Ng holding of excess of 9.9% of the outstanding common shares issued. The warrant expires on December 22, 2016. There are no other outstanding options or calls to purchase any of our authorized securities. 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk. Not required. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Our management, with the participation of our chief executive officer and chief financial officer, evaluated the effectiveness of our disclosure controls and procedures as defined in Rule 13a-15(e) under the Exchange Act as of the end of the period covered by this Quarterly Report on Form 10-Q. In designing and evaluating the disclosure controls and procedures, our management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. In addition, the design of disclosure controls and procedures must reflect the fact that there are resource constraints and that management is required to apply its judgment in evaluating the benefits of possible controls and procedures relative to their costs. The design of any disclosure controls and procedures also is based in part upon certain assumptions about the likelihood of future events, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based on that evaluation, our chief executive officer and chief financial officer concluded that, as of March 31st, 2015, our disclosure controls and procedures were, subject to the limitations noted above, effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commission rules, regulations and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting Our management, with the participation of the chief executive officer and chief financial officer, has concluded there were no significant changes in our internal controls over financial reporting that occurred during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings. None; not applicable. Item 1A. Risk Factors. Not required. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None; not applicable. Item 3. Defaults Upon Senior Securities. None; not applicable. Item 4. Mine Safety Disclosures. None; not applicable. Item 5. Other Information. None; not applicable. 18 Item 6. Exhibits. Exhibit No. Identification of Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act provided by Abraham Dominguez Cinta, President and Director. 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act provided by Abraham Dominguez Cinta, Secretary, Treasurer, CFO and Director 32 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 provided by Abraham Dominguez Cinta, Secretary/Treasurer, CFO and Director. 101.INS XBRL Instance Document* 101.PRE. XBRL Taxonomy Extension Presentation Linkbase* 101.LAB XBRL Taxonomy Extension Label Linkbase* 101.DEF XBRL Taxonomy Extension Definition Linkbase* 101.CAL XBRL Taxonomy Extension Calculation Linkbase* 101.SCH XBRL Taxonomy Extension Schema* * Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed “furnished” and not “filed” or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, or deemed “furnished” and not “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under these sections. 19 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized Go Ez Corporation Date: August 18, 2015 By: Abraham Dominguez Cinta, President and Director Date:August 18, 2015 By: Abraham Dominguez Cinta ,Secretary, Treasurer, CFO, and Director 20
